DETAILED ACTION
1.	Claims 1-20 of U.S. Application 17/334355 filed on May 28, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 27, 2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,063,489 (‘489). Although the claims at issue are not identical, they are not patentably distinct from each other (see below).
Regarding instant Claim 1, claim 1 of Patent ‘489 recites a fractional slot electric motor (claim 1, line 1) comprising: a stator core, comprising a first side, a second side, and stator slots, wherein the stator slots extend between the first side and the second side (claim 1, lines 2-4); and 
a coil, formed by a plurality of coil elements comprising a looped coil element (claim 1, lines 5-6), 
wherein: the looped coil element comprises loop extensions and an end loop (claim 1, lines 12-13), 
interconnecting the loop extensions and extending from the second side of the stator core (claim 1, lines 13-14), 
the end loop has no radial offset relative to the loop extensions (claim 1, lines 15-16), and 
the loop extensions protrude through loop-extension slots of the stator slots and are directly connected, at the first side of the stator core, to two other of the plurality of coil elements (claim 1, lines 8-13).
Regarding instant Claim 15, claims 1 and 19 of Patent ‘489 recites wherein the plurality of coil elements are arranged into a three-phase, two-parallel configuration (claim 19, lines 1-3).
Regarding instant Claim 16, claim 1 of Patent ‘489 recites wherein each of the plurality of coil elements has a rectangular cross-section (claim 1, lines 17-18).
Regarding instant Claim 17, claims 1 and 20 of Patent ‘489 recites wherein the rectangular cross-sectional of each of the plurality of coil elements has a thickness of between 3.0 millimeters and 4.0 millimeters and a width of between 2.5 millimeters and 3.5 millimeters (claim 20, lines 1-5).
Regarding instant Claim 18, claims 1 of Patent ‘489 recites a looped coil element of a coil of a fractional slot electric motor comprising a stator core with stator slots (claim 1, lines 1-6), 
the looped coil element comprising: loop extensions configured to protrude through loop-extension slots of the stator slots and also configured to directly connect to two other coil elements of the coil (claim 1, lines 8-13); and 
an end loop, interconnecting the loop extensions and configured to extends from the stator slots with no radial offset relative to the loop extensions (claim 1, lines 12-16).
Allowable Subject Matter
6.	Claimd 2-4, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Nakamura (U.S. Patent No. 9906085) teaches groups of coils which are each configured by connecting a plurality of winding bodies in series by passing crossover portions that are formed by bending first conductor terminals radially outward axially outside a coil end and joining the crossover portions to second conductor terminals that are subject to joining, the first conductor terminals that constitute first ends of the small coil group are disposed so as to be spaced apart from each other circumferentially around a radially inner side of a circular arc-shaped region that extends circumferentially around the coil end, the second conductor terminals that constitute second ends of the small coil group are arranged so as to be spaced apart from each other circumferentially around a radially outer side of the circular arc-shaped region of the coil end, and a stator winding is produced by connecting the small coil groups within the circular arc-shaped region.
Takada (U.S. PGPub No. 20220247287) teaches a stator includes a stator core, three-phase coils, three external terminals, and three busbars. Each of the three-phase coils has a first coil end protruding from the radially outermost side of a slot to a first side in the axial direction of the stator core. Each of the three bus bars includes a busbar body portion extending in a circumferential direction of the stator core, a busbar connection portion extending toward the first side in the axial direction, and an external terminal connection portion extending outward in the radial direction and connected to the external terminal. The first coil end extends in the radial direction through between the busbar body portion and the stator core in the axial direction, extends toward the first side in the axial direction on a radially outer side of the busbar body portion, and has a tip connected to the busbar connection portion from the radially outer side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834